DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements dated 4/8/2019 and 1/23/2020 have been considered and made of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 9, 16-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 6, “the side surfaces” lacks antecedent basis.  Note, previous claims 2 and 3 only recite “sides” and not “side surfaces”.
In claim 7, “chamber one” lacks clear antecedent basis.  It is suggested that the language be changed to “first chamber” so as to be consistent with the language of claim 1.
In claim 7, use of the language “T-traps” is considered indefinite because the claim lacks structure which defines the “T-trap”.  As a result, the metes and bounds of the claim cannot be clearly determined.
In claim 7, “chamber two” lacks clear antecedent basis.  It is suggested that the language be changed to “second chamber” so as to be consistent with the language of claim 1.
In claim 9, “the metal” lacks antecedent basis.  It appears that claim 9 should depend from claim 8 rather than claim 7.
In claims 16 and 17, “the DCP current strength” lacks antecedent basis.  Note claim 12 is silent with respect to DCP
In claims 16 and 17, “chamber 2” lacks clear antecedent basis.  It is suggested that the language be changed to “second chamber” so as to be consistent with the language of claim 1.
Note claims 3-5, 20 and 18 are also indefinite because they depend from indefinite claims and do not cure the deficiencies of the claims from which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al.(US 2010/0068794).
With respect to claim 1, the reference of Oh et al. discloses a device that is structurally capable of producing modified T-cells that includes a first chamber (4) that can proliferate (culture) a population of T-cells and a second chamber (3) that is structurally capable of modifying T-cells to express a desired T-cell receptor antigen.  In that absence of further positively recited structure, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
With respect to claim 8, the second chamber (3) includes a channel (Fig. 5 or 7) boarded on each side by a metal (electrode)(7) that is connected to a power source to allow an electrical potential to flow between electrical poles (¶[0094] and [0101]).
With respect to claim 11, in the absence of further recited structure, the electrodes of the device of Oh et al. are considered to be structurally capable of providing the intended electrical potential. Note, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably 
With respect to claim 12, in the absence of further positively recited structure, chamber (3) of Oh et al. is considered to be structurally capable of electroporating cells in the chamber/channel.
With respect to claim 13, the structure of the chamber and electrodes disclosed by the reference of Oh et al. are considered to be structurally capable of patterning cells in a single file (See Figs. 5 and 6).
With respect to claims 14-18, in the absence of further recited structure, the electrodes of the device of Oh et al. are considered to be structurally capable of providing the intended electrical potential, current, and/or pulse. Note, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With respect to claim 19, the device is used with a syringe pump (¶[0052] and [0084]) and nutrients (culture medium)(¶[0052]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al.(US 2010/0068794) in view of Hung et al.(US 2009/0023608).
The reference of Oh et al. has been discussed above with respect to claim 1.
With respect to claim 2, while the reference of Oh et al. discloses that the cell chip device is made of a flat plate with depressed chambers (¶[0037]) which would include a device with chamber having a bottom surface and four sides, the reference is silent with respect to a top surface.

In view of this teaching, it would have been obvious to one of ordinary skill in the art to manufacture the cell chip of the primary reference using PDMS and a coverglass as suggested by the reference of Oh et al. for the know and expected result of providing an alternative means recognized in the art to achieve the same result, forming a microfluidic cell culture device.  The structure resulting from the combination of the references as discussed above would include chamber with a top surface, a bottom surface and four sides.
With respect to claims 3, 5 and 6, the structure resulting from the combination of the references as discussed above would include parallel sides/ends, ends with openings (Fig. 1 of Oh et al.), and top and side surfaces made with PDMS and a bottom surface made with glass.
With respect to claims 4 and 20, in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to determine the optimum dimensions of the chambers based on the specifics of the cells to be used in the culture device while maintaining the efficiency of the system.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al.(US 2010/0068794) in view of DiCarlo et al. (Lab on a Chip).
The reference of Oh et al. has been discussed above with respect to claim 1.
	Claim 7 differs by reciting that the first chamber (culture chamber) includes a series of “T-traps”.

	In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the culture chamber of the primary reference with a series of cell traps for the known and expected result of providing improved culture conditions within the microfluidic chamber (page 1446, col. 1, paragraph 2).  Note, in the absence of further positively recited structural language which defines the structure of a “T-trap”, the traps of the reference of DiCarlo are considered to meet the structure of a “T-trap” since they have the shape of the top of a “T”.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al.(US 2010/0068794) in view of Geng et al.(Lab on a Chip).
The reference of Oh et al. has been discussed above with respect to claim 1.
While the reference of Oh et al. discloses the use of electrodes within the microfluidic cell culture device, claims 9 and 10 differ by reciting the specific material used for the electrodes.
The reference of Geng et al. discloses that it is conventional in the art to employ gold (Au) or indium tin oxide (ITO) as an electrode material in a microfluidic device for the electrical manipulation of cells (page 3806, col. 2, last paragraph; page 3813, both columns).
In view of this teaching, it would have been well within the purview of one having ordinary skill in the art to employ either Au or ITO as an electrode material for the electrodes of the primary reference for the known and expected result of employing an art recognized means for exposing cells to electrical fields within a microfluidic device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference of Adamo et al. (Analytical Chem.) is cited as prior art which pertains to a microfluidic flow-through electroporation device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB